                 Case 20-10343-LSS              Doc 563       Filed 05/05/20         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                               (Jointly Administered)
                           Debtors.


                                NOTICE OF TELEPHONIC HEARING

                  PLEASE TAKE NOTICE that at the direction of the Court oral argument (the

“Hearing”) on the Debtors’ Application for Entry of an Order Authorizing the Retention and

Employment of Sidley Austin LLP as Attorneys for the Debtors and Debtors in Possession, Nunc

Pro Tunc to the Petition Date (D.I. 204) has been scheduled for Wednesday, May 6, 2020 at

2:00 p.m. (ET) before the Honorable Laurie Selber Silverstein.

                 Any party that wants to participate in the Hearing must make arrangements to do

so through CourtCall by telephone (866-582-6878) or facsimile (866-533-2946) by no later than

May 6, 2020, at 12:00 p.m. (ET) on May 6, 2020. If you do not make timely arrangements,

you may not be able to participate in the Hearing.




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
            Case 20-10343-LSS   Doc 563   Filed 05/05/20    Page 2 of 2



Dated: May 5, 2020                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Paige N. Topper
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Joseph C. Barsalona II (No. 6102)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           jbarsalona@mnat.com
                                           emoats@mnat.com
                                           ptopper@mnat.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com

                                   CO-COUNSEL AND PROPOSED COUNSEL TO THE
                                   DEBTORS AND DEBTORS IN POSSESSION




                                      2
